                                                                                               USDC SDNY
                                                                                               DOCUMENT
                                                                                               ELECTRONICALLY FILED
                                                                                               DOC #:
                                                                                               DATE FILED: 



                                                                                MEMORANDUM ENDORSED




$SSOLFDWLRQJUDQWHG7KHLQLWLDOSUHWULDOFRQIHUHQFHVFKHGXOHGIRU-DQXDU\LVDGMRXUQHGVLQHGLH7KH&RXUWH[SHFWV
WKDWDQ\DSSOLFDWLRQIRUDQRUGHUWRVKRZFDXVHWRHQWHUGHIDXOWMXGJPHQWZLOOEHVXEPLWWHGLQDFFRUGDQFHZLWKWKH&RXUW V
,QGLYLGXDO5XOHVRI3UDFWLFHLQ&LYLO&DVHVQRODWHUWKDQ-DQXDU\
  SO ORDERED.
                                                                   _____________________________________
                                                                          ___
                                                                           _____
                                                                              ______
                                                                                 ____
                                                                                 __ ___
                                                                                      ____
                                                                                        _______
                                                                                        ____ ____
                                                                                               ____
                                                                                               ____
                                                                                                  ______
  Dated: -DQXDU\                                                   GREGOR
                                                                           GREGORY
                                                                                 O Y H.
                                                                                 OR     H WOODS
  New York, New York                                                      United
                                                                           nited States District Judge
